Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 (to enter the A/F amendment and response originally filed on 7/13/2022) has been entered.
	Claims 16-26 are pending in this application.
The instant claimed invention requires a biological material, Trichoderma atroviride strain SC1.  It is noted that Applicant states in the specification that T. atroviride strain SC1 was deposited in 2007 under the Budapest Treaty at the CBS under N° CBS 122089, and the strain can be isolated and grown as described in WO 2009/116016 (page 7, last paragraph).  Further, EFSA Journal publication on T. atroviride strain SC1 (2015)1 and EPA Notice of Pesticide Registration for Vintec® (2020) are noted for the record.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pertot et al. (US 8,431,120; hereinafter, “Pertot”) in view of WO 2017/212032, Pertot et al. (hereinafter, Pertot 2016), and EP 2865267.
Pertot discloses Trichoderma atroviride SC1 as a biocontrol agent “to treat fungal diseases of plants” (column 3, lines 21-23; see also claims 1-3), which can be applied with a second biocontrol agent or chemical pesticide non-toxic to T. atroviride SC1 and/or an additive, emulsifier, plant nutrient, wetting agent (column 3, lines 24-33; column 6, lines 22-27; claim 5) directly on the plant or plant part or indirectly in the soil or on the soil (column 3, lines 42-45; column 6, lines 18-21; claims 17-18).  Spray application to the plant, plant leaves, wounds from cutting or pruning, or the soil is disclosed (column 5, lines 29-52; column 6, lines 1-9, 54-58).   Figure 6 shows initial sprayed amount resulted in between 105 CFU/mm2 of leaf and 106 CFU/mm2 of leaf (see also column 14, Example 4).  T. atroviride SC1 persists in the soil at effective levels for more than a year, and it can be “easily dispersed on vegetable or wood parts,” where it survives for more than a year as an antifungal agent (column 4, lines 64-67).  Treatable plants preferably include plants of the Rosaceae family, which family includes the genus Prunus (column 3, lines 45-48; column 6, lines 49-53; claims 21-22).  Suppression of development of fungal diseases on aerial part of the plants and on roots is disclosed (paragraph bridging columns 3-4; column 4, lines 7-18).  Although not specific to stone fruit trees of the genus Prunus, Pertot teaches treating diseases of various plant parts, including wood disease, foliar disease, fruit and flower disease, and root disease, including fruit and root rot caused by Botrytis cinerea and Armilaria species, foliar diseases such as powdery mildew caused by Podosphaera xanthii, wood diseases such as those caused by Phaeomoniella chlamydospora, Phaeoacremonium aleophilum and Fomitiporia mediterrane (column 3, lines 34-41; column 4, lines 7-12).  Pertot discloses “great variability exists in terms of biocontrol activity, specificity, mechanism of action, production of metabolites and survival in soil or on plant among Trichoderma species” (column 1, lines 50-53).  
WO 2017/212032 disclose control of Mycosphaerella fijiensis in a plant by applying T. atroviride SC1 to the plant, plant material or surroundings thereof (page 1, lines 4-7; claims 1-4).  T. atroviride SC1 impedes M. fijiensis development by consuming dead or old leaf substrate where M. fijiensis proliferate (page 3, lines 10-16).  T. atroviride SC1 is a faster colonizer of dead or old banana leaf tissue in comparison to other Trichoderma strains T. harzianum, T. viride, T. asperellum, and combination of T. asperellum and T. gamsii (Examples 1, 4; page 3, lines 10-11); colonization of the leaf tissue blocks the pathogen (page 12, lines 15-18).  T. atroviride is a mycoparasitic fungus that competes with other fungi via parasitation, production of lytic enzymes and competition for space and nutrients (sentence bridging pages 1-2).  Application with one or more other pesticides that are non-toxic to T. atroviride SC1 and one or more auxiliaries is disclosed (page 3, lines 28-35; claims 7-8).  Sprayable liquid formulation is disclosed (page 4, lines 1-3; page 7, line 25 to page 8, line 17; claims 9-10), wherein T. atroviride SC1 may be present in the sprayable liquid in an amount ranging from 106 to 1013 CFU/L, including 106 to 1011 CFU/L, 108 to 1013 CFU/L, and 108 to 1011 CFU/L, and applied per hectare from 109 to 1014 CFU/ha (page 8, lines 26-31; claims 11-13).   Application to the plant, leaves, wounds, soil, canopy, and “the whole of the above-ground part of the plant” is disclosed (emphases added) (page 4, lines 1-3; page 6, lines 17-19; paragraph bridging pages 9-10; claim 10).  Treated plants can be selected from the genus Musa, which include banana and plantain trees (page 7, lines 19-23).  Example 2 discloses application to banana plantation by backpack sprayer or by airplane spraying 2 x 1012 CFU/ha of Trichoderma atroviride SC1 from a formulation of 9.2 x 1010 CFU/L.  
Pertot 20162 discloses the advantage of using T. atroviride SC1 as a biocontrol agent in that its viability in a water suspension did not change with in the first 72 hours at temperatures between 5 and 15 °C, and it was possible to reuse the suspension at least four times with 48 hours without losing viability (page 257, right column; pages 263-264).  Trichoderma strains colonize the dead wood of plant wounds and produce lytic enzymes and antimicrobial substances (page 258, right column).  Pertot 2016 discloses control of Phaemoniella chlamydospore and Phaeoacremonium aleophilum infection of grapevine plants with T. atroviride SC1 (abstract; Results section on pages 262-264) and points out that “although the Trichoderma genus hosts a wide range of biocontrol strains, major biological differences (i.e. growth rate, conidiation, production of lytic enzymes and antimicrobial metabolites, etc.) are present among species and strains of the same species” (page 265, right column).
EP 2865267 discloses the combined use of a phenylamidine chemical fungicide with a biocontrol agent, including B2.5 Trichoderma atroviride strain SC1, which is particularly preferred (paragraphs 10, 62; see (I-a) + B2.5 on page 19).  See also claim 6.  Control of Monilinia laxa “on stone fruit and other Rosaceae” (emphases added) (page 33, lines 21-22 in view of entire paragraph 101) and Taphrina deformans on peach is disclosed (page 35, line 24 in view of paragraph 102).  Treatable plants further include apricot, cherry, almond, plum, peach plants, as wells as olive tree (paragraph 107).  Application of the biological control agent to plant parts or plants at 105 to 1012 CFU/g, including 109 to 1010 CFU/g, is disclosed (paragraph 201), wherein the active ingredients can be applied at 10 g/ha to 1000 g/ha (paragraph 203) and the active ingredients is most preferably at 1:2 to 2:1 weight ratio (paragraph 200).  
The cited prior art references do not explicitly exemplify combating a fungal infection on a stone fruit tree of the genus Prunus and part thereof by applying T. atroviride strain SC1 to the tree or part thereof or locus of the tree, wherein the fungal infection is caused by Coryneum beijerinckii, Taphrinia deformans, Monilinia laxa or Fusicoccum amygdali.  However, Pertot taken with WO 2017/212032 and Pertot 2016 teach the fungicidal properties of T. atroviride strain SC1 against many different fungi that infect many different types of plants, and EP 2865267 teaches that T. atroviride strain SC1 can be used to treat olive trees, combat M. laxa on stone fruit and other Rosaceae, and T. deformans on peach.  
The claims recite application to the tree and its various parts.  The prior art teaches the same.  Pertot discloses applying directly on the plant or plant part, including wood parts or aerial parts, wherein treated plants preferably include plants of the Rosaceae family, which includes the genus Prunus; WO 2017/212032 discloses applying to the whole above-ground part of a tree, including via aerial spraying; and EP 2865267 discloses applying to plants and plant parts, including apricot, cherry, almond, plum, peach and olive tree plants.  Such combined disclosures are suggestive of the claimed feature of applying to the Prunus or olive tree, its plant parts or the whole of the above-ground part of a stone fruit tree because both the plants and application sites are fairly disclosed and suggested.  
Independent claim 16 has been amended to recite T. atroviride SC1 in an amount from 2x1012 CFU/ha to 1x1014 CFU/ha.  Example 2 of WO 2017/212032 applied  2 x 1012 CFU/ha of T. atroviride SC1 from a formulation of 9.2 x 1010 CFU/L to banana plants to control of Mycosphaerella fijiensis.  EP 2865267 discloses application of a biological control agent, including the “particularly preferred” T. atroviride SC1, to plant parts or plants at 105 to 1012 CFU/g, including 109 to 1010 CFU/g (paragraph 201), wherein the active ingredients can be applied at 10 g/ha to 1000 g/ha (paragraph 203) and the active ingredients is most preferably at 1:2 to 2:1 weight ratio of a phenylamidine chemical fungicide to the biological control agent (paragraph 200).  The ordinary skilled artisan would thus have found it obvious to utilize at least 2x1012 CFU/ha to control other fungal infections on different plants such as those recited in the instant claims and suggested by the prior art as fully discussed above.  
	All other claimed features, and the claimed invention as a whole, are disclosed or suggested by the cited prior art reference teachings, as fully discussed above.  
Specification examples have been given due consideration, but the examples there are deemed insufficient evidence of nonobviousness.  The specification examples appear to show what would have been expected from applying T. atroviride strain SC1, a known antifungal biocontrol agent that is known to be a fast colonizer to block plant pathogens and known to be effective against many different fungi in many different plant substrates, wherein application to olive trees, stone fruit and other Rosaceae plants to combat M. laxa, and peach plants to combat T. deformans has been taught by the prior art.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  	Applicant’s arguments filed on 7/13/2022 and entered on 8/12/2022 have been given due consideration but they were deemed unpersuasive for the reasons set forth below. 
Applicant argues that specification Examples 5-7 show that two biocontrol agents listed in EP 2865267 do not provide sufficient efficacy for treating the claim-recited infection on stone fruit trees, so the results obtained with T. atroviride SC1 are unexpectedly superior to those obtained with another strain of T. atroviride (ESQUIVE WP) or a combination of T. asperellum and T. gamsii (REMEDIER).  However, the Examiner disagrees with the very premise of choosing ESQUIVE and REMEDIER as comparisons.  It is well settled that comparisons to establish superior and unexpected results must be made with the closest prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991); In re Reuter, 210 USPQ 249, 257 (CCPA 1981).  The closest prior art is not EP 2865267, which requires (A) a chemical fungicide + (B) a biological control agent, of which (B2.5) T. atroviride SC1 is a particularly preferred species and ESQUIVE (B2.48) and REMEDIER (similar to B2.179, BIO TAM) are not preferred (paragraph 62).  The closest prior art is Pertot (US 8,431,120), who teaches only T. atroviride SC1 as a biocontrol agent (claims 1-3) and its application to plants of the Rosaceae family (claims 21-22; column 3, lines 45-48; column 6, lines 49-53), which encompass the genus Prunus to treat various plant fungal diseases.  Thus, the obviousness of applying T. atroviride SC! by following the teachings of Pertot is not outweighed by evidence of inferior efficacy of other Trichoderma atroviride strains or other Trichoderma species because Pertot does not teach those other Trichoderma strains or species.  
The ordinary skilled artisan is taught by the closest prior art to use T. atroviride SC1 and no other Trichoderma species or strain to control plant fungal diseases, so the activity of T. atroviride in the control or reduction of a fungal infection cannot be unexpected activity.  The Examiner maintains that the ordinary skilled artisan would have followed the teachings of the closest prior art, Pertot (US 8,431,120), which requires no selection and no choice as to the biocontrol agent, so Applicant’s argument that results obtained with T. atroviride SC1 are unexpectedly superior to those obtained with ESQUIVE or REMEDIER are unpersuasive.  Applicant’s argument ignores the explicit teaching of the closest prior art in using only T. atroviride SC1 (e.g., claims 1-3 of Pertot).  Moreover, Pertot and Pertot 2016 teach that there are major differences in the growth rate, conidiation, production lytic enzymes and antimicrobial metabolites among species and strains of the same species of Trichoderma, so one of ordinary skill in the art would have expected differences in activity.  Additionally, WO 2017/212032 would have taught the ordinary skilled artisan that T. atroviride SC1 is a faster colonizer than other Trichoderma strains, which is relevant because Trichoderma colonization blocks the pathogen from spreading.  Further in view of the excellent viability of T. atroviride SC1 as taught by Pertot 2016 and application rates suggested by WO 2017/212032 and EP 2865267, the ordinary skilled artisan would have been further motivated to apply at least 2 x 1012 CFU/ha of T. atroviride SC1 to control various plant fungal diseases in a Rosacea plant, wherein the fungal diseases and stone fruit plants as claimed would have been obvious for the reasons set forth above.
For the foregoing reasons, all claims must be rejected again.  No claim can be allowed at this time.
Applicant is advised that, upon reconsideration, the previous ground of rejection under 35 U.S.C. 103 over Pertot (US 8,431,120) in view of EP 2865267 is hereby withdrawn.  This withdrawn ground of rejection is substantially similar to the ground of rejection set forth above, but it is missing the teaching of WO 2017/212032, which suggests the newly introduced feature of 2 x 1012 CFU/ha to 1 x 1014 CFU/ha.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 European Food Safety Authority, “Conclusion on the peer review of the pesticide risk assessment of the active substance Trichoderma atroviride strain SC1,” EFSA Journal 2015, 13(4):4092, pages 1-33 (2015).  
        2 See the attached PTO-892, document U (published in 2016).